Dewey, J.
The nature of this contract, and the liabilities to be adjusted in this suit founded thereon, present a case falling within the provisions of the Rev. Sts. c. 81, § 8, and St. 1853, c. 371, by which the present form of action is authorized in cases where there are more than two parties having distinct rights and interests.
*7At the hearing of this cause, questions must arise as to the amount of the debts due from the late firm of Palmer & Scovill, in reference to which questions Palmer has an interest, as well as Scovill and Kinsley. Although the covenant to pay these outstanding debts seems to have been made more directly by Kinsley, and an ordinary action at law upon this instrument might be confined to him as the party defendant, yet we cannot doubt that in this form of action, where relief is sought in equity, Palmer is properly made a party.
It is no sufficient objection to the maintenance of this action, that the plaintiff does not more distinctly negative the existence of debts against the late firm of Palmer & Scovill to an amount exceeding eighteen thousand dollars. That provision will avail the defendant Kinsley in his defence. The effect of it is to secure Kinsley that “ he shall not be bound to assume any responsibility, or be liable for any sum exceeding eighteen thousand dollars,” and this is the form in which it appears in the contract. Demurrer overruled.